DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the communications filed 31 March 2021.
Claims 5, 7, 12, 14 and 19 have been canceled.
Claims 1-4, 6, 8-11, 13, 15-18 and 20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter. 
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (i.e. a method, system and computer program product).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of 
Representative claim 1 recites, 
receiving, a web based form; identifying, a user that is accessing the received web based form; identifying, an input field within the received web based form; identifying, a peer group associated with the identified user, wherein the peer group includes at least contacts within an address book associated with an e-mail client and contacts within an internal messaging program; applying, a first text analysis to the received input field that requests information from the user through a prompt for an entry within the received input field in the web based form; applying, a second text analysis to the identified peer group to determine expertise associated with individual members of the identified peer group that includes: a relationship to the user, a job title, an education, a degree, and an employer; identifying, by one or more computer processors, an expert peer group based, at least in part, on the first text analysis to the received input field and the second text analysis to the identified peer group; identifying, one or more responses previously submitted to the received web based form within a database based on the identified peer group; determining, one or more responses within the identified one or more responses previously submitted that correspond to the identified input field; determining, an accuracy of each of the determined one or more responses based on an identity of a member of the peer group associated with each of the determined one or more responses; determining a frequency of selection for the determined one or more responses, ranking, the determined one 
The limitations as drafted is a process that under its broadest reasonable interpretation, covers performance of assisting an individual who is completing a form by looking up previous responses from personal contacts of the individual, determine which personal contacts are experts and evaluate which responses more accurate and have been selected frequently and recommend those responses to the individual. In this way, the claim recites a concept related to managing personal behavior. The mere nominal recitation of a generic computer processor, database and web based form does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The representative claim as a whole merely describes how to generally “apply” the concept of providing assistance to a user completing a form in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing user form completion process. The additional elements of receiving, by one or more computer processors, a selection from the user of the provided ranked one or more responses; and updating, by one or more computer processors, the database with the selection from the user of the provided ranked one or more responses based on the received selection amount to mere data gathering, which is a form of insignificant extra solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer processor to perform the claimed operations amount to no more than mere instructions to apply the exception using generic computer components. As such the computing components as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Similar to claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), the current invention uses a processor in order to improve the speed at responses are recommended to a user who is completing a form without reciting any particular improvement to the computing system itself. See Specification at [0054] for descriptions reflective of generic computing devices. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Moreover, the elements of receiving, retrieving, and providing are recited at a high level of generality and the courts have recognized such computer functions as well-understood, routine and conventional activities when they are claimed in a merely generic manner [e.g. buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network; Alice Corp., (computer for processing information, electronic record keeping); Versata Dev. Group, Inc. v. SAP Am., Inc., and (Fed. Cir. 2015): Storing and retrieving information in memory; OIP Techs: presenting offers and gathering statistics]. See MPEP 2106.05(D) Part II. For the receiving and updating that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Ultramercial court decision (MPEP 2106.05(d)(II)) indicate that mere updating of information in a database is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The analysis above applies to all statutory categories of invention.  Although literally invoking a computer program product and a system, independent claims 8 and 15 remain only broadly and generally defined, with the claimed functionality paralleling that of method claim 1. As such, claims 8 and 15 are rejected for at least similar rationale as discussed above.
Dependent claims 2-4, 6, 9-11, 13, 16-18 and 20 do not amount to significantly more than the identified abstract idea. The additional limitations of these dependent claims do not add an inventive concept because they merely narrow the abstract idea as identified in claims 1, 8 and 15 in further definitions of the identifying and ranking steps. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 8 and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-9, 15 and 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wooten et al (US 2012/0158516 A1, hereinafter “Wooten”) in view of Cheng et al (US 2010/0125599 A1) in view of Shrinath et al (US 2016/0259789 A1, hereinafter “Shrinath”).in view of Finkelstein et al (US 9305092 B1, hereinafter “Finkelstein”) in view of Kirazci et al (US 2014/0201229 A1, hereinafter “Kirazci”).
Claims 1, 8 and 15: Wooten discloses a method, computer program product and a system (see P[0101]) for providing a response in a web based system the method comprising:
receiving, by one or more computer processors, a web based form (see Fig. 8: web page with search box, P[0035]);
identifying, by one or more computer processors, a user that is accessing the received web based form (see P[0046]: display a stackranked Item List based on the relevancy to the Customer using the system);
identifying, by one or more computer processors, an input field within the received web based form (see Fig. 18A, items are created based on the information a user enters in the search field);
identifying by one of more computer processors, a peer group associated with the identified user (see Fig. 20B, P[0046], P[0122]: pull data by social relationships ("User Types") as related to the Customer--such as Trusted Advisors (Customer-selected friends and community members), Advisors (Customer-selected experts), World (all Customers), Community ("Partner" website domain, members of Facebook, etc.), Buyers (users that have bought the Item the Customer is interested in), etc.);
applying, by one or more computer processors, text analytics to the received input field that requests information from the user through a prompt for an entry within the received input field in the web based form (See Fig. 38: customers provide metadata keywords that describe items they are searching for); identifying, by one or more computer processors, an expert peer group based, at least in part, on the first text analysis to the received input field (see P[0122]: identifies buyers that have bought the Item the Customer is interested in. What the customer is interested in is based on metadata keywords that describe items they are searching for);
identifying, by one or more computer processors, one or more responses previously submitted to the received web based form within a database based on the identified peer group (see at least P[0049]: item scores provided by friends and experts are aggregated, see also P[0129]: captures opinion feedback and endorsement about items);
determining, by one or more computer processors, one or more responses within the identified one or more responses previously submitted that correspond to the identified input field (see at least P[0049], P[0122], P[0139]: allowing Beta to see opinion/description data on a particular Item (the bike that Alpha gave an opinion on) that is contextually relevant based on their circumstances (the scanned barcode), that was generated from a community they trust (the road-bike enthusiast site Alpha visited), and displayed in a Sales Channel (a mobile application) of Beta's choice);
ranking, by one or more computer processor, the determined one on more responses based on the expert peer group (see P[0050]: items are ranked based on weighted average of the system item scores (responses from peer group));
providing, by one or more computer processors, the ranked one or more responses to the identified user (see at least P[0047]: display the ranked list to the user);
receiving, by one or more computer processors, a selection from the user of the provided ranked one or more responses; and updating, by one or more computer processors, the database with the selection from the user of the provided ranked one or more responses based on the received selection (see P[0113]: The context sensitive content may, for example, comprise a ranked list of Items. P[0114]: Specifically, in certain embodiments, client utility 194 may provide the ability for a user to reorder the Items presented to reflect the user's preferences, to generate reviews, ratings, endorsements rankings, associate or disassociate categories or keywords with presented Items or the user context, etc. such that this user generated content or manipulated data may be sent from client utility 194 to internet-connected content distribution system 120. Furthermore, when a user purchases an Item the internet-connected content distribution system 120 may track information associated with such a purchase, including, for example, any user who made an endorsement which led to the purchase, relationships between a purchaser and an endorser, etc. P[0121-0122]: ability to continually update the Items that are targeted and displayed in Item Lists as highly-relevant advertisements based on additional User(s) and system data including, but not limited to, Item opinion feedback, Item content engagement.)
Wooten discloses peer group includes at least contacts within an internal messaging program (see [P[0122]: pull data by social relationships ("User Types") as related to the Customer--such as members of Facebook). Wooten does not explicitly disclose that the peer group includes at least contacts within an address book associated with an email client but Cheng teaches peer group includes at least contacts within an address book associated with an email client  (see P[0040]: The lists can include contact lists, phone lists, text exchange lists, and the like. The unique lists can include contacts aggregated from applications such as email applications). Cheng further teaches determining, by one or more computer processors, an accuracy of each of the determined one or more responses based on an identity of a member of the peer group associated with each of the determined one or more responses (see P[0020]: Confidence rating (accuracy) in results 122 can denote the reliability of the recommendation based on one or more conditions. Confidence rating can be affected by contact list owner details. For instance, a wedding planner recommended by a contact list owner who is married can be given a higher confidence rating than of a contact list owner who is unmarried); ranking, by one or more computer processors, the determined one or more responses, based at least in part on the determined accuracy (see Fig. 1, item 124: results ranked by confidence rating. P[0015]); providing, by one or more computer processors, the ranked one or more responses to the identified user with a summary of results, (see P[0019]: Recommendation results 122 can present user 112 with pertinent information for making decisions based on a queried product and/or service. Recommendation result 122 can be user configured which can include, but is not limited to, name information, confidence rating, contact information, degrees of separation, user comments, a Unified Resource Identifier (URI), and the like. For instance, result 124 can present user 112 with contact information and user commentary obtained from contact lists regarding a doctor "Ted Harris"). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method and system of Wooten, confidence ratings of recommendation based on the identity of the contact list owner and ranking the recommendations based on the confidence ratings and providing the recommendations as taught by Cheng with the motivation of obtaining trusted recommendation (Cheng, P[0007]).
Wooten and Cheng as shown above disclose identifying peer group. Wooten and Cheng are silent to applying a second text analysis to the identified peer group to determine expertise associated with individual members of the identified peer group that includes: a relationship to the user, a job title, an education, a degree, and an employer; identifying, by one or more computer processors, an expert peer group based on the second text analysis to the identified peer group but Shrinath teaches: applying a second text analysis to the identified peer group to determine expertise associated with individual members of the identified peer group that includes: a relationship to the user, a job title, an education, a degree, and an employer; identifying, by one or more computer processors, an expert peer group based on the second text analysis to the identified peer group (see P[0044],  P[0186]: the subject-analysis module 514 can determine the subject expertise 246 based on educational or professional background of the corresponding member as identified by the member identification 230 or as provided by the corresponding member. Also as a more specific example, the subject-analysis module 514 can determine the subject expertise 246 based on experiences or activities of close friends or relatives connected to the corresponding member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wooten, Cheng, with the method of applying a second text analysis to the identified peer group to determine expertise associated with individual members of the identified peer group that includes: a relationship to the user, a job title, an education, a degree, and an employer; identifying, by one or more computer processors, an expert peer group based on the second text analysis to the identified peer group as taught by Shrinath because it would “provid[e] optimal responses for crowd-sourced information” (Shrinath, P[0251]).
Wooten, Cheng and Shrinath do not expressly disclose the following limitations but Finkelstein teaches determining by one or more computer processors, a frequency of selection for the determined one or more responses and ranking the determined one or more responses based at least in part on the determined frequency of selection for the determined one or more responses (see col. 1 lines, 40-55: each ranking score is determined based on at least one of a frequency, an interaction score, an endorsement score and a selection score that are specific to a respective query auto-completion. The frequency reflects a frequency at which the respective query auto-completion is used as a search query. the selection score reflects selections of the respective query auto-completion as a search query from a list of query auto-completions);
wherein the ranked one or more responses are data entered by the identified peer group to answer queries for information to complete the identified input field within the received web based form; and entering, by one or more computer processors, a response selected from the ranked one or more responses, to complete the identified input field (see at least col. 4 lines 35-65: The search service can identify one or more query auto-completions based on the initial input and the social graph of the user. Query auto-completions are displayed in a ranked order. Col. 7 lines 5-40: the ranking score can be provided at least partially based on the frequency. By way of example, a first query auto-completion can have been submitted as a search query X times over the last Y days, and Z times by members of the searching user's social graph, and a second query auto-completion can have been submitted as a search query X times over the last Y days, and W times by members of the searching user's social graph. Col. 12 lines 3-7, Col. 11 lines 30-31: the initial input 204 is provided in a different font, format, color and/or size than the completion 208. Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wooten, Cheng and Shrinath with the method and system of determining by one or more computer processors, a frequency of selection for the determined one or more responses and ranking the determined one or more responses based at least in part on the determined frequency of selection for the determined one or more responses and where the ranked one or more responses  are data entered by the identified peer group to answer queries for information to complete the identified input field within the received web based form, and entering, by one or more computer processors, a response selected from the ranked one or more responses, to complete the identified input field as taught by Finkelstein because it would “enhance the relevancy of the search results” (Finkelstein, col. 2 lines 65-66).
Wooten, Cheng, Shrinath and Finkelstein do not expressly disclose, the summary includes a respective frequency of selection for at least one response in the summary of results but Kirazci teaches the summary includes a respective frequency of selection for at least one response in the summary of results (see P[0007]: assigning a score to the actual suggestion-display suggestion pair based on a frequency that the actual suggestion occurs in a set of resources that includes the resource; the method includes assigning a score to the actual suggestion-display suggestion pair based on a number of times that the particular display suggestion has been output and selected in response to receiving one or more other user inputs of the particular prefix. P[0024]: The list 126 and associated scores, for example, can be used to create a merged list of actual suggestions (e.g., for terms with no associated display suggestion) and display suggestions for presentation to a user. Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wooten, Cheng, Shrinath and Finkelstein, with the system and method of summary includes a respective frequency of selection for at least one response as taught by Kirazci because it would offer the well-understood benefits of facilitating decision making of a user.
Claims 2, 9 and 16: The combination of Wooten, Cheng, Shrinath, Finkelstein and Kirazci discloses the claimed invention as applied to claims 1, 8 and 15 above. Wooten further discloses wherein identifying the peer group associated with the identified user further comprises: identifying by one of more computer processors, one or more social networks associated with the identified user (see P[0122]: pull data by social relationships ("User Types") as related to the Customer--such as Trusted Advisors (Customer-selected friends and community members), Advisors (Customer-selected experts), World (all Customers), Community ("Partner" website domain, members of Facebook, etc.), Buyers (users that have bought the Item the Customer is interested in), etc.); retrieving, by one or more computer processors, social connections from the one or more social networks (see P[0122]); and creating, by one or more computer processors, the peer group based on the retrieved social connections (see Fig. 29, P[0055]: easily configure their advertising/shopping experience in an advertising delivery/eCommerce website based on personal preferences so that only Items endorsed by a particular group of system users (e.g. their friends or advisors, social networks, enthusiast communities, users that have purchased the items they are viewing, users that have been identified as providing expert product opinions, etc.) are targeted).GB920150217US1 Page 25 of 33

Claims 3, 4, 6, 10, 11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wooten/Cheng/Shrinath/Finkelstein/Kirazci as applied to claims 1, 8 and 15 above and in further view of Neff et al (US 2011/0113320 A1, hereinafter “Neff”).
Claims 3, 10 and 17: The combination of Wooten, Cheng, Shrinath, Finkelstein and Kirazci discloses the claimed invention as applied to claims 1, 8 and 15 above. Wooten discloses the claimed invention as applied to claim 1, 8 and 15 respectively above. Wooten does not explicitly disclose the following limitations but Neff teaches: wherein ranking the determined one of more responses further comprises: determining, by one or more computer processors, a frequency of occurrence within the determined one or more responses; and ranking, by one or more computer processors, the determined one or more responses based on the determined frequency of occurrence (see P[0279]: suggestions from users who have had at least 80 percent of their suggestions accepted, show me suggestions from users whose suggestions I have previously accepted. See P[0271]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wooten, Cheng, Shrinath, Finkelstein and Kirazci, with the system and method of determining and ranking responses based on a frequency of occurrence within the determined one or more responses as taught by Neff with the motivation of helping a user sort through suggestions as taught by Neff (P[0280]) over that of Wooten.
Claims 4, 11, and 18: The combination of Wooten, Cheng, Shrinath, Finkelstein and Kirazci discloses the claimed invention as applied to claim 1, 8 and 15 respectively above. Wooten discloses a applying, by one or more computer processors, a weighting to the determined one or more responses based on the trusted entities (see P[0050], P[0057]: user-determined the level of importance given to each average Item Score provided by individual User Types in the system, calculated as the Personalized Item Score. For example, the system can calculate the Personalized Item Score by using the following Customer-specified score: 30% of World Item Score (all Customers), 10% of Buyer Item Score, 10% of Top Reviews Item Score, 40% of Advisor Item Score, 0% of Community Item Score and 10% of Trusted Advisor Item Score).
The combination of Wooten, Cheng, Shrinath, Finkelstein and Kirazci, however does not explicitly disclose the following limitations but Neff teaches wherein ranking the determined one of more responses further comprises: determining, by one or more computer processors, a trust level associated with a member of the peer group, wherein the trust level is a statistical measurability of a reliability of a result that includes one or more of: assigned trust levels and calculated trust levels; and ranking, by one or more computer processor, the weighted one on more responses (see P[0277]: a user A may wish to see suggestions from a particular user and hide suggestions from other users. The particular user may be, for example, someone that user A particularly trusts to offer good suggestions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wooten, Cheng, Shrinath, Finkelstein and Kirazci, with the method and system determining, a trust level associated with one or more members of the created peer group, wherein the trust level is a statistical measurability of a reliability of a result that includes one or more of: assigned trust levels and calculated trust levels and ranking as taught by Neff with the motivation of helping a user sort through suggestions as taught by Neff (P[0280]) over that of Wooten.
Claims 6, 13 and 20: The combination of Wooten, Cheng, Shrinath, Finkelstein and Kirazci discloses the claimed invention as applied to claims 1, 8 and 15 above. Wooten discloses wherein ranking the determined one of more responses further comprises: receiving, by one or more computer processors, a selection of an expert panel (see P[0049], P[0055], P[0122]: pull data by social relationships ("User Types") as related to the Customer--such as Trusted Advisors (Customer-selected friends and community members), Advisors (Customer-selected experts)); retrieving, by one or more computer processors, from the database one or more responses associated with the received expert panel; applying by one or more computer processors, a weighting to the retrieved one or more responses associated with the received expert panel; and ranking, by one or more computer processor, the weighted one on more responses (see P[0050], P[0057]: user-determined the level of importance given to each average Item Score provided by individual User Types in the system, calculated as the Personalized Item Score. For example, the system can calculate the Personalized Item Score by using the following Customer-specified score: 30% of World Item Score (all Customers), 10% of Buyer Item Score, 10% of Top Reviews Item Score, 40% of Advisor Item Score, 0% of Community Item Score and 10% of Trusted Advisor Item Score).
Wooten, Cheng, Shrinath, Finkelstein and Kirazci do not expressly disclose the following limitations  but Neff teaches a selection of an expert panel that is an established professional peer group that is separate from the identified peer group associated with the identified user; wherein the applied weighting to the received expert panel is based on expertise, wherein the expertise identifies the expert panel as having professional knowledge regarding the received input field (see P[0279]: user A may filter suggestions to see suggestions from suggesters who have a particular language fluency (e.g., show me suggestions from users who are experts in Japanese).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wooten, Cheng, Shrinath, Finkelstein and Kirazci, with the system and method of, selecting an expert panel that is an established professional peer group that is separate from the identified peer group associated with the identified user; wherein the applied weighting to the received expert panel is based on expertise, wherein the expertise identifies the expert panel as having professional knowledge regarding the received input field as taught by Neff with the motivation of helping a user sort through suggestions (P[0280]).

Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. 
Applicant argues that, “For example, claims 1, 8, and 15 include at least the following features: 1) receiving and accessing a webform, 2) applying text analysis to fields of the web form, and 3) updating a database with the selection of ranked responses. Such features set the scope of claims 1-4, 6- 11, 13-18 and 20 beyond the alleged abstract idea of "managing interactions between people" (Office Action, Page 20) and do not "tie up" or preempt the alleged abstract idea. For at least this reason, claims 1-4, 6-11, 13-18 and 20 are patent eligible.” Examiner is however, not persuaded by the Applicant’s remarks. Applicant has not provided adequate explanation on why/how the elements, “receiving and accessing a webform, applying text analysis to fields of the web form, and updating a database with the selection of ranked responses” demonstrates an improvement. Examiner maintains that the claims are patent ineligible (see rejection above).
Applicant's arguments with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive. Applicant argues that Wooten does not teach or suggest claims 1, 8 and 15, as amended, whether taken alone or in combination with the remaining Applied Art. Specifically, Wooten does not teach or suggest, whether taken alone or in combination with the remaining Applied Art, "updating, by one or more computer processors, the database with the selection from the user of the provided ranked one or more responses based on the received selection" However, the Examiner disagrees with the Applicant and maintains that Wooten teaches the claimed features. Wooten discloses at paragraph [0114]: Specifically, in certain embodiments, client utility 194 may provide the ability for a user to reorder the Items presented to reflect the user's preferences, to generate reviews, ratings, endorsements rankings, associate or disassociate categories or keywords with presented Items or the user context, etc. such that this user generated content or manipulated data may be sent from client utility 194 to internet-connected content distribution system 120. Furthermore, when a user purchases an Item the internet-connected content distribution system 120 may track information associated with such a purchase, including, for example, any user who made an endorsement which led to the purchase, relationships between a purchaser and an endorser, etc. Wooten further discloses at paragraph [0121]: The user may also use client utility 194 to generate, or manipulate, content associated with the context being viewed in the browser or the context sensitive content being presented through client utility 194. This user generated or manipulated content may then be sent to internet-connected content distribution system 120 where business logic layer 152 on application servers 150 may save this user generated or manipulated content in data servers 160 such that this user generated or manipulated content may in the future affect which content is selected by rules engine 172 (for example, by influencing the ranking or the rules implemented by rules engine 172, etc.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LuVoght et al (US 9785883 B1) which discloses relevant content items are retrieved from the stored content items in response to a user query and ranked based on prior user actions associated therewith
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629